  Case 1:21-cv-02611-BMC Document 9 Filed 07/08/21 Page 1 of 6 PageID #: 52




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
GUSTAVO GUALPA,
                                                                                 Civil Case
                        - against -                                               19-CV-5485 (BMC)
                                                                                 Management Plan
NEW HARI AUTO CARE INC., et al.
                                       Defendants.                               21-cv-2611
------------------------------------------------------------------------X

COGAN, District Judge

         After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure 16 and
26(f).

A.       The case is to be tried to a jury.

B.       Non-Expert Discovery:

         1.       The parties are to conduct discovery in accordance with the Federal Rules of Civil
                  Procedure and the Local Rules of the Eastern District of New York. All non-expert
                  discovery       is   to    be    completed       by       October   12,   2021,   which   date
                  shall not be adjourned except upon a showing of good cause and further order of
                  the Court. Interim deadlines for specific discovery activities may be extended by
                  the parties on consent without application to the Court, provided the parties are
                  certain that they can meet the discovery completion date.


                  The parties shall list the contemplated discovery activities and anticipated
                  completion dates in Attachment A, annexed hereto.

         2.       Joinder of additional parties must be accomplished by August 30, 2021.
     Case 1:21-cv-02611-BMC Document 9 Filed 07/08/21 Page 2 of 6 PageID #: 53




         3.    Amended pleadings may be filed without leave of the Court until August 30, 2021.

C.       For all causes of action seeking monetary damages, each party shall identify
        and quantify in Attachment B, annexed hereto, each component of damages
        alleged; or, if not known, specify and indicate by what date Attachment B
        shall be filed providing such information.

D.       Motions:
         1.    Upon the conclusion of non-expert discovery, and no later than the date provided
               below, the parties may file dispositive motions. The parties shall agree to a
               schedule and promptly submit same for the Court’s approval, providing for no
               more than three rounds of serving and filing papers: supporting affidavits and
               briefs, opposing affidavits and briefs, and reply affidavits and briefs.

         2.    The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s
               Individual Practices, requesting a pre-motion conference in order to file
               dispositive motions shall be October 19th, 2021. (Counsel shall insert a date
               one week after the completion date for non-expert discovery.)

               a.      There shall be no cross-motions. Any motions not made by the agreed date
                       shall, unless the Court orders otherwise, not be considered until after the
                       timely-filed motion is determined.

               b.      Papers served and filed by the parties shall conform to the requirements set
                       out in the Court’s Individual Practices.


E.       Any request for relief from a date provided in this Case Management Plan
        shall conform to the Court’s Individual Practices and include an order,
        showing consents and disagreements of all counsel, setting out all dates that
        are likely to be affected by the granting of the relief requested, and proposed
        modified dates.    Unless and until the Court approves the proposed order, the
        dates provided in this Plan shall be binding.
     Case 1:21-cv-02611-BMC Document 9 Filed 07/08/21 Page 3 of 6 PageID #: 54




F.       Pre-Trial Motions:

         Applications for adjournments and for discovery or procedural rulings will reflect or
         contain the positions of all parties, as provided by the Court’s Individual Rules, and are
         not to modify or delay the conduct of discovery or the schedules provided in this Case
         Management Plan except upon leave of the Court.



SO ORDERED.

                                                               _____________________________
                                                                         U.S.D.J.
Dated: Brooklyn, New York
       July ____, 2021
 Case 1:21-cv-02611-BMC Document 9 Filed 07/08/21 Page 4 of 6 PageID #: 55




                                   ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:


       DISCOVERY ACTIVITIES                             COMPLETION DATE



1. Serve initial disclosures                  July 23rd, 2021

2. Serve interrogatories and
request for documents                         July 30th, 2021

3. Depositions of Plaintiffs and
Defendants                                    On or Before, September 15th,
                                              2021
4. Additional Depositions
                                              On or Before October 11th,
                                              2021
5. For any Plaintiffs claiming
non-garden variety emotional                  N/A
distress damages – Rule 35
physical and/or mental
examinations
6.Defendants to File Answer on                July 16th, 2021


or before:


7.
  Case 1:21-cv-02611-BMC Document 9 Filed 07/08/21 Page 5 of 6 PageID #: 56




                                      ATTACHMENT B




For all causes of action seeking monetary damages, each party shall identify and
quantify each component of damages alleged:


  1.     PLAINTIFFS’ CLAIMS:


  See the Attached Preliminary Damage Charts for Plaintiff.


  Plaintiff will also be seeking attorneys’ costs and fees which continue to accrue and
  anticipates filing such calculation by motion after trial or as a part of a future lodestar
  submission.




  2.     COUNTERCLAIMS AND
Case 1:21-cv-02611-BMC Document 9 Filed 07/08/21 Page 6 of 6 PageID #: 57




3.   CROSS-CLAIMS:




4.   THIRD-PARTY CLAIMS:
